PER CURIAM: *
Demond Easter, federal prisoner # 29733-177, filed this 28 U.S.C. § 2241 petition to challenge officials’ calculation of his time served pursuant to Program Statement 5160.05 (PS 5160.05). The district court denied the petition, and this appeal ensued.
Easter does not pursue his claim concerning PS 5160.05. Rather, he argues that his federal and state sentences should run concurrently under U.S.S.G. § 5G1.3. Because this claim was not presented to the district court, we decline to consider it. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). Additionally, because Easter fails to address the propriety of the district court’s'analysis of his PS 5160.05 claim, he shows no error in the district court’s rejection of this claim. See Matchett v. Dretke, 380 F.3d 844, 848 (5th Cir. 2004).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.